COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


HALL FORD and
 THE VADA GROUP SELF-INSURANCE ASSOCIATION
                                                MEMORANDUM OPINION *
v.   Record No. 0937-96-1                           PER CURIAM
                                                  OCTOBER 1, 1996
RANDY FRANKLIN EDGERTON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Michelle ReDavid Rack; Huff, Poole &
            Mahoney, on brief), for appellants.
            (Robert E. Walsh; Matthew H. Kraft; Rutter &
            Montagna, on brief), for appellee.


     The sole issue on this appeal is whether the Workers'

Compensation Commission ("commission") erred in finding that Dr.

Thomas M. Stiles was Randy Franklin Edgerton's authorized

treating physician, and in holding Hall Ford and its insurer

(hereinafter collectively referred to as "employer") responsible

for the cost of medical treatment rendered by Dr. Stiles to

Edgerton.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      So

viewed, the evidence proved that Edgerton injured his right
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
shoulder in the course of his employment on June 15, 1995.      The

employer does not challenge the commission's finding that

Edgerton proved he sustained a compensable injury by accident.

On July 1, 1995, Edgerton sought medical treatment for his

shoulder injury at a hospital emergency room.      Dr. Howard

diagnosed probable bursitis, prescribed a sling, and placed

Edgerton on restricted duty.    Two days later, Dr. Belvin

diagnosed right shoulder tendinitis, injected Edgerton's

shoulder, and continued Edgerton on restricted duty.     Dr. Belvin

later referred Edgerton to Dr. Earl White, an orthopedic surgeon.
        Edgerton saw Dr. White on July 17, 1995.   Edgerton stated

that he went to Dr. White because employer told Dr. Belvin to

refer Edgerton to Dr. White.    Edgerton learned, however, that

employer had denied his claim just before or at about the same

time he saw Dr. White.    Dr. White injected Edgerton's shoulder

and recommended that Edgerton remain on light duty until July 31,

1995.

        On July 18, 1995, Edgerton sought medical treatment from Dr.

Stiles, an orthopedic surgeon.    Edgerton decided to go to Dr.

Stiles because he lacked confidence in Dr. White.     Dr. White had

operated on Edgerton's left knee four years earlier with

unsatisfactory results.    In addition, Dr. Stiles had operated on

Edgerton's friend's knee and had obtained a satisfactory result.

Dr. Stiles performed arthroscopy surgery on Edgerton's right

shoulder on August 3, 1995, and provided post-operative




                                   2
treatment.

     In ruling that Dr. Stiles was an authorized treating

physician, the commission found that after the employer approved

the appointment with Dr. White, the employer denied the claim.

The commission also found that the employer did not offer a panel

of physicians to Edgerton.   Edgerton's testimony provides

credible evidence to support these findings.    Thus, they are

binding on appeal.    See James v. Capitol Steel Constr. Co., 8 Va.

App. 512, 515, 382 S.E.2d 487, 488 (1989).
     Employer's denial of Edgerton's claim required him to seek

and pay for his own medical care.     "When [employer] denied

liability, [Edgerton] 'was entitled to choose his own

physician.'"   Bassett Burkeville Veneer v. Slaughter, 21 Va. App.
575, 578-79, 466 S.E.2d 127, 129 (1996) (quoting Goodyear Tire &

Rubber Co. v. Pierce, 9 Va. App. 120, 129, 384 S.E.2d 333, 338

(1989)).   Moreover, Edgerton's single visit to Dr. White at

approximately the same time Edgerton learned of employer's denial

did not constitute a free choice of a treating physician.

Edgerton went to Dr. White at employer's direction.    Because he

did not seek out Dr. White on his own, he was free to select his

own treating physician after employer denied his claim.      Id.

Edgerton chose Dr. Stiles and then pursued a continuous course of

treatment with him.

     Based upon this record, the commission properly ruled that

Dr. Stiles was an authorized treating physician.    Accordingly, we




                                  3
affirm the commission's decision holding employer responsible for

the cost of Dr. Stiles' treatment.

                                                       Affirmed.




                                4